t c memo united_states tax_court stephen kowalchuk petitioner v commissioner of internal revenue respondent docket no filed date stephen kowalchuk pro_se louise r forbes for respondent memorandum opinion powell special_trial_judge respondent determined that petitioner is liable for additions to tax under sec_6653 and in the respective amounts of dollar_figure and dollar_figure for the taxable_year in addition respondent also determined that petitioner is liable for the addition_to_tax under sec_6653 in the amount of percent of the unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure - - interest due on a dollar_figure deficiency for the issues are whether petitioner is liable for these additions to tax petitioner resided in boca raton florida at the time he filed the petition in this case the facts may be summarized as follows a background this case is part of the plastics recycling group of cases for a detailed discussion of the transactions involved in the plastics recycling group of cases see provizer v commissioner tcmemo_1992_177 affd without published opinion 996_f2d_1216 6th cir it is stipulated that the underlying transactions involving the sentinel recyclers in the present case are substantially identical to the transactions in provizer v commissioner supra the facts concerning the transactions as found in provizer v commissioner supra are as follows packaging industries group inc pi manufactured and sold six sentinel recyclers to ethynol cogeneration inc eci for dollar_figure each eci in turn resold the recyclers to f g equipment corp f g corp for dollar_figure each f g corp leased the recyclers to the clearwater group partnership which then licensed the recyclers to first massachusetts equipment corp fmec which sublicensed them back to pi pi allegedly sublicensed the recyclers to entities the end-users which would use them to recycle plastic scrap the sublicense agreements provided that the end-users would transfer to pi percent of the recycled scrap in exchange for payment from fmec based on the guality and amount of recycled scrap all of the foregoing transactions were executed simultaneously the sale of the recyclers from pi to eci was financed with nonrecourse notes approximately percent of the sales_price of the recyclers sold by eci to f g corp was paid in cash and the remainder was financed through notes the notes provided that percent of the amount thereof was recourse but that the recourse portion was due only after the nonrecourse portion had been paid in full all of the monthly payments required among the entities in the above transactions offset each other in provizer v commissioner supra we found that the market_value of a sentinel recycler in did not exceed dollar_figure and that the nuts and bolts or manufacturing cost was dollar_figure other recycling machines were commercially available during the years in issue in provizer v commissioner supra b petitioner’s introduction to plastics recycling petitioner is a civil engineer by training and during he was a self-employed real_estate broker a personal friend and business_associate ira sullivan mr sullivan gave petitioner a prospectus for sab recycling associates sab a limited_partnership formed to exploit steam chest molded expanded polystyrene recycling_equipment the ‘sentinel eps recyclers’ - sab purported to lease four recyclers manufactured by pi the prospectus stated that the projected tax benefits for a dollar_figure investor were investment and energy tax_credits in the amount of dollar_figure and tax deductions in the amount of dollar_figure in the year of the investment in reading the prospectus petitioner noticed that samuel z burstein’ had written a favorable analysis of the recyclers manufactured by pi petitioner had known mr burstein in college and considered him to have a fabulous reputation petitioner however did not contact mr burstein petitioner has no knowledge concerning the plastics industry and or plastics recycling petitioner never saw one of the recyclers and did not understand how the machinery worked he essentially relied on mr sullivan but as far as petitioner knew mr sullivan had no knowledge of how the process worked petitioner also relied on john masak mr masak but mr masak had no experience in plastics recycling in reading the prospectus petitioner noticed that pi had no experience in manufacturing and operating plastics recyclers when there was no financial return from the partnership petitioner never contacted the general_partner to find out why the investment did not generate the profits projected in the prospectus even in the transcript this name is spelled bernstein in the prospectus however the name is spelled burstein - - though he was a engineer by training petitioner did no research with respect to whether there were comparable recyclers and what were the value of the machines cc petitioner’s interest in sab and the tax returns in petitioner invested dollar_figure in overview associates overview a partnership which in turn had a 974705-percent interest in sab on its partnership return sab reported that each of the four recyclers had a basis of dollar_figure and that its bases for the purposes of the investment and business energy tax_credits were dollar_figure million in provizer v commissioner supra we found that of the dollar_figure million only percent was paid in cash overview the second tier-partnership reported its aliquot share of the tax_credits and deductions on his federal_income_tax return petitioner claimed an ordinary_loss of dollar_figure and reported a dollar_figure basis eligible for the investment_tax_credit upon which an investment_tax_credit of dollar_figure was claimed by petitioner sab was a so-called tefra partnership to which the provisions of sec_6221 through apply on date this court entered a decision in sab recycling associates v commissioner docket no based on the decision in that case respondent issued a notice_of_deficiency for so- called affected items to petitioner for the additions to tax -- - under sec_6653 for negligence and the valuation_overstatement addition_to_tax under sec_6659 discussion this case is one of many cases involving additions to tax resulting from the plastics recycling scheme see eg grelsamer v commissioner tcmemo_1996_399 affd without published opinion sub nom morgan v commissioner 138_f3d_957 lith cir except for a few cases that involved exceptional circumstances the court has upheld the imposition of the additions to tax see grelsamer v commissioner supra at n this case is similar to the many cases that have fallen on the other side of the line a sec_6653 a ----negligence in a notice_of_deficiency for respondent determined that petitioner is liable for the additions to tax for negligence under sec_6653 and petitioner has the burden of proving that respondent's determinations of these additions to tax are erroneous see rule a 39_f3d_402 2d cir affg tcmemo_1993_480 79_tc_846 sec_6653 imposes an addition_to_tax equal to percent of the underpayment if any part of an underpayment_of_tax is due to negligence or intentional disregard of rules or regulations sec_6653 imposes an addition_to_tax equal - to percent of the interest payable with respect to the portion of the underpayment attributable to the negligence or intentional disregard of rules or regulations negligence is defined as the failure to exercise the due care that a reasonable and prudent person would employ under the circumstances goldman v commissioner supra pincite 85_tc_934 in provizer v commissioner supra this court found that each sentinel recycler had a fair_market_value not in excess of dollar_figure and that the clearwater group transaction was a sham because it lacked economic_substance and a business_purpose in reaching the conclusion that the transaction lacked economic_substance and a business_purpose this court relied heavily upon the overvaluation of the sentinel recycler it is stipulated that the sab transactions are substantially_similar and petitioner therefore agrees that the same flaws existed with sab petitioner essentially contends that the additions to tax for negligence should not apply because he was not a sophisticated investor petitioner may not be a sophisticated investor but even if a taxpayer is an unsophisticated investor that taxpayer is not relieved of the requirement to use ordinary care and prudence the pertinent facts here are that petitioner --- - put dollar_figure into a scheme that promised for the first year dollar_figure in tax_credits and dollar_figure in ordinary deductions and reduced his income_tax_liability to zero as far as this record indicates petitioner made this investment without the slightest notion of how the recyclers in which he had indirectly invested worked furthermore as courts have frequently noted during this period there was extensive publicity concerning guestionable tax_shelters see eg 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_868 these facts require a reasonable and prudent person at least to seek advice from persons who have knowledge concerning the investment the only people with whom petitioner spoke concerning sab were messrs sullivan and masak and it is agreed that they had no such expertise petitioner therefore cannot deflect his own culpability onto other shoulders we also reject petitioner’s argument that the small amount of his investment militated against seeking further information because of the costs that would have been involved having claimed bogus tax deductions and credits he must bear responsibility for his actions the long and short of the matter petitioner’s income was such that he claimed only a credit in the amount of dollar_figure the unused portion of the credit however may have been carried back or forward see sec_46 ‘ petitioner did have a liability for self-employment taxes --- - is that petitioner did not use reasonable and prudent care in investing in and claiming the deductions and credits from this scheme respondent’s determinations as to the additions to tax under sec_6653 are sustained b section 6659--valuation overstatement under sec_6659 a graduated addition_to_tax is imposed when an individual has an underpayment_of_tax that equals or exceeds dollar_figure and is attributable to a valuation_overstatement sec_6659 d a valuation_overstatement exists if the fair_market_value or adjusted_basis of the property claimed on a return equals or exceed sec_150 percent of the amount determined to be the correct amount see sec_6659 if the claimed valuation exceed sec_250 percent of the correct value the addition is equal to percent of the underpayment see sec_6659 in the notice_of_deficiency respondent determined that petitioner is liable for the sec_6659 addition_to_tax on the portion of his underpayment attributable to valuation_overstatement petitioner has the burden of proving that respondent's determination of the sec_6659 addition_to_tax is erroneous see rule a luman v commissioner supra pincite- petitioner received tax benefits including investment and business energy tax_credits based on a purported value of -- - dollar_figure for each recycler petitioner concedes that the fair_market_value of a recycler in was not in excess of dollar_figure therefore if petitioner’s underpayment_of_tax is attributable to such valuation_overstatement petitioner is liable for the sec_6659 addition_to_tax at the rate of percent of the underpayment_of_tax attributable to the tax benefits claimed with respect to the partnership except for his petition petitioner makes no argument concerning the sec_6659 addition_to_tax it is clear that the underpayment_of_tax resulted directly from the grossly overstated value of the recycling machinery respondent’s determination with respect to the sec_6659 addition_to_tax is sustained decision will be entered for respondent
